Exhibit 10.02
EXECUTION COPY







THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of August 3, 2015 (this
“Agreement”) is entered into among CHEGG, INC., a Delaware corporation (the
“Borrower”), the Guarantors and BANK OF AMERICA, N.A., as Lender (the “Lender”).
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors and the Lender entered into that certain
Credit Agreement dated as of August 12, 2013 (as amended by that certain First
Amendment to Credit Agreement dated as of June 30, 2014, that certain Second
Amendment to Credit Agreement and Consent dated as of September 24, 2014 and as
further amended, restated, supplemented or modified from time to time, the
“Credit Agreement”);


WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
as set forth below; and


WHEREAS, the Lender is willing to amend the Credit Agreement subject to the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Reduction of Revolving Commitment. Effective as of October 1, 2015, the
Revolving Commitment shall be permanently reduced to an aggregate amount of
$30,000,000. The Lender hereby waives the requirement under Section 2.05 of the
Credit Agreement that the Borrower provide the Lender with five Business Days
prior written notice of such reduction of the Revolving Commitment.


2.    Amendments to Credit Agreement. As of June 30, 2015, the Credit Agreement
is hereby amended in the following respects:


(a)    Clause (c) of the definition of “Change of Control” in Section 1.01 of
the Credit Agreement is hereby amended in its entirety to read as follows:


(c)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


(b)    The definition of “Eurodollar Base Rate Loan” in Section 1.01 of the
Credit Agreement is hereby amended in its entirety to read as follows:
“Eurodollar Base Rate” means:
 
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Lender, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;



1

--------------------------------------------------------------------------------



provided that to the extent a comparable or successor rate is approved by the
Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Lender, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Lender.


(c)    The definition of “Loan Notice” in Section 1.01 of the Credit Agreement
is hereby amended in its entirety to read as follows:


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Lender (including any form on an electronic platform or electronic
transmission system as shall be approved by the Lender), appropriately completed
and signed by a Responsible Officer of the Borrower.


(d)    The definition of “Responsible Officer” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of certificates pursuant to Sections
5.01 or 7.12(b), the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Lender or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Lender. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Lender, each Responsible
Officer will provide an incumbency certificate and to the extent requested by
the Lender, appropriate authorization documentation, in form and substance
satisfactory to the Lender.


(e)    The definition of “Revolving Commitment” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:


“Revolving Commitment” means, the Lender’s obligation to make Revolving Loans to
the Borrower pursuant to Section 2.01, in an aggregate amount not to exceed (i)
at any time prior to October 1, 2015, $40,000,000 and (ii) as of October 1, 2015
and thereafter, $30,000,000.


(f)    The first four sentences of Section 2.02(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Lender, which may be given by (A) telephone or (B) a
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Loan Notice.  Each such Loan Notice
must be received by the Lender not later than 11:00 a.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.


(g)    Article IV of the Credit Agreement is hereby amended by inserting the
following new Section 4.09 at the end thereof:


4.09    Appointment of Borrower. Each of the Loan Parties hereby appoints the
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Lender or the L/C
Issuer to the Borrower

2

--------------------------------------------------------------------------------



shall be deemed delivered to each Loan Party and (c) the Lender or the L/C
Issuer may accept, and be permitted to rely on, any document, authorization,
instrument or agreement executed by the Borrower on behalf of each of the Loan
Parties.


(h)    Section 8.11(b) of the Credit Agreement is hereby amended by replacing
the grid at the end thereof with the following:


Fiscal Quarter
Minimum Consolidated EBITDA


September 30, 2013
$
36,789,000


December 31, 2013
$
53,228,000


March 31, 2014
$
56,396,000


June 30, 2014 through March 31, 2015
$
50,000,000


June 30, 2015 and September 30, 2015
$
40,000,000


December 31, 2015 and thereafter
$
30,000,000





(i)    Section 10.15 of the Credit Agreement is hereby amended in its entirety
to read as follows:


10.15    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.


(j)    Exhibit D to the Credit Agreement is hereby amended by deleting the
reference to “Revolving Commitment: $50,000,000” in the heading thereof.




3.    Conditions Precedent. This Agreement shall be effective as of June 30,
2015 upon satisfaction of the following conditions precedent:


(a)    receipt by the Lender of counterparts of this Agreement duly executed by
the Borrower, the Guarantors and the Lender; and


(b)    receipt by the Lender of an amendment fee in an aggregate amount equal to
$25,000.




4.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.


(c)    The Loan Parties represent and warrant to the Lender that:

3

--------------------------------------------------------------------------------





(i)    Each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement.


(ii)    This Agreement has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
available of equitable remedies.


(iii)    No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement.


(iv)    (A) The representations and warranties of the Borrower and each other
Loan Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (B) no Default has occurred and is continuing.


(d)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imagine means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


(e)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(f)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]

4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
CHEGG, INC.,
 
a Delaware corporation
 
By: /S/ ANDREW BROWN
 
Name: Andrew Brown
 
Title: Vice President, Chief Financial Officer
 
 
GUARANTORS:
CRAMSTER, INC.,
 
a California corporation
 
By: /S/ ANDREW BROWN
 
Name: Andrew Brown
 
Title: Vice President, Chief Financial Officer
 
 
 
CRAMSTER HOLDING CORP.,
 
a California corporation
 
By: /S/ ANDREW BROWN
 
Name: Andrew Brown
 
Title: Vice President, Chief Financial Officer
 
 
 
INSTAEDU, INC.,
 
a Delaware corporation
 
By: /S/ ANDREW BROWN
 
Name: Andrew Brown
 
Title: Vice President, Chief Financial Officer
 
 
 
INTERNSHIPS.COM, LLC,
 
a Delaware limited liability company
 
By: /S/ ANDREW BROWN
 
Name: Andrew Brown
 
Title: Vice President, Chief Financial Officer
 
 
LENDER:
BANK OF AMERICA, N.A.,
 
as Lender
 
By: /S/ KENNETH JONES
 
Name: Kenneth Jones
 
Title: Senior Vice President

CHEGG, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT

5